
	

113 S98 IS: Local Disaster Contracting Fairness Act of 2013
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 98
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To ensure efficiency and fairness in the awarding of
		  Federal contracts in connection with natural disaster reconstruction
		  efforts.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Local Disaster Contracting
			 Fairness Act of 2013.
		2.DefinitionsIn this Act:
			(1)Executive
			 agencyThe term executive agency has the meaning
			 given such term in section 4 of the Office of Federal Procurement Policy Act
			 (41 U.S.C. 403).
			(2)Local
			 subcontractorThe term local subcontractor means,
			 with respect to a contract, a subcontractor who has a principal place of
			 business or regularly conducts operations in the area in which work is to be
			 performed under the contract by the subcontractor.
			(3)Natural
			 disaster reconstruction effortsThe term natural disaster
			 reconstruction efforts means reconstruction efforts undertaken in an
			 area subject to a declaration by the President of a major disaster under
			 section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5170).
			3.Federal
			 contracting requirements
			(a)In
			 generalThe head of an
			 executive agency may not enter into an agreement for debris removal or
			 demolition services in connection with natural disaster reconstruction efforts
			 unless the agreement specifies that—
				(1)all of the work
			 under the contract will be performed by the prime contractor or 1 or more
			 subcontractors at 1 tier under the contract;
				(2)any work
			 performed under the contract by subcontractors will be performed by local
			 subcontractors, except to the extent that local subcontractors are not
			 available to perform such work;
				(3)the prime
			 contractor will act as the project manager or construction manager for the
			 contract; and
				(4)the prime
			 contractor—
					(A)has primary
			 responsibility for managing all work under the contract; and
					(B)will be paid a
			 certain percentage of the overall value of the contract as sole compensation
			 for assuming the risk associated with such responsibility.
					(b)Preference for
			 subcontractors affected by natural disastersIn entering into an
			 agreement for debris removal or demolition services in connection with natural
			 disaster reconstruction efforts, the head of an executive agency shall give a
			 preference in the source selection process to each offeror who certifies that
			 any work that is to be performed under the contract by subcontractors will be
			 performed by local subcontractors.
			4.ApplicabilityThe requirements under section 3 shall apply
			 to agreements entered into on or after the date of the enactment of this
			 Act.
		
